                                    UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON

                                            PORTLAND DIVISION

      INNOVATIONS4FLOORING HOLDING, N.V.,                      Case No. 3:19-cv-00299-HZ

                     Plaintiff,                                JOINT STIPULATION OF DISMISSAL
                                                               WITHOUT PREJUDICE
              v.

      WELLMADE FLOOR COVERINGS
      INTERNATIONAL, INC. d/b/a WELLMADE
      PERFORMANCE FLOORING and COSTCO
      WHOLESALE CORPORATION,

                     Defendants; and

      FLOORING INDUSTRIES LTD., Intervenor.




            Plaintiff Innovations4Flooring Holding, N.V. (“I4F”), Defendants Wellmade Floor

     Coverings International, Inc. (“Wellmade”) and Costco Wholesale Corporation (“Costco”), and

     Intervenor Flooring Industries Ltd. (“Flooring Industries”), hereafter collectively “the Parties,”

            NOW, THEREFORE, the Parties agree and stipulate as follows:

            WHEREAS, Plaintiff I4F filed a complaint on February 28, 2019 for patent infringement in
     violation of 35 U.S.C. § 271 alleging infringement of United States Patents No. 10,053,868 entitled

     “Floor panel and floor covering consisting of a plurality of floor panels” (“the ’868 patent”) by

     Defendants;

            WHEREAS, Defendants Wellmade and Costco each filed an Answer, Affirmative Defenses,

     and Counterclaims on May 28, 2019 alleging non-infringement and invalidity of the ’868 patent and

     asserting counterclaims seeking a declaration of non-infringement of the ’868 patent and a

     declaration of invalidity of the ’868 patent;



Page 1 -   JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
            WHEREAS, Plaintiff I4F filed Responses to Defendants Wellmade’s and Costco’s

     Counterclaims on June 18, 2019 denying Defendants’ allegations of non-infringement and invalidity

     of the ’868 patent; and

            WHEREAS, Flooring Industries filed a motion to intervene on June 20, 2019 which was

     granted on October 7, 2018;

            NOW THEREFORE, the Parties agree and stipulate as follows:

               1.   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Parties jointly

     stipulate to the voluntary dismissal of this action, including all claims and counterclaims therein,

     without prejudice.

               2.   Each party shall bear its own costs, expenses, and attorneys’ fees.

            Each undersigned representative of the Parties certifies that he or she is fully authorized to

     enter into and execute the terms and conditions of this Joint Stipulation of Dismissal.


                                   3rd
            IT IS SO ORDERED this _____              December
                                        day of ________________________ 2019.




                                                   _______________________
                                                   MARCO A. HERNANDEZ
                                                   United States District Judge



     IT IS SO STIPULATED this 27th day of November, 2019.

     s/Owen W. Dukelow                                  s/Shannon Armstrong
     David P. Cooper                                    Shannon Armstrong, OSB No. 060113
     E-mail: cooper@khpatent.com                        shannon.armstrong@hklaw.com
     Owen W. Dukelow                                    HOLLAND & KNIGHT LLP
     E-mail: owen@khpatent.com                          2300 US Bancorp Tower
     Kolisch Hartwell, P.C.                             111 SW Fifth Avenue
     520 S.W. Yamhill Street, Suite 300                 Portland, OR 97204
     Portland, Oregon 97204                             Telephone: 503.243.2300
     Telephone: (503) 224-6655                          Fax: 503.241.8014
     Facsimile: (503) 972-9115
                                                        Steven Jedlinski (admitted pro hac vice)
     John W. McIlvaine (admitted pro hac vice)          steven.jedlinski@hklaw.com

Page 2 -   JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     Email: jmcilvaine@webblaw.com                   HOLLAND & KNIGHT LLP
     Barry J. Coyne (admitted pro hac vice)          131 South Dearborn Street, 30th Floor
     Email: bcoyne@webblaw.com                       Chicago, IL 60603
     The Webb Law Firm                               Telephone: 312.715.5858
     One Gateway Center                              Fax: 312.578.6666
     420 Ft. Duquesne Blvd., Suite 1200
     Pittsburgh, PA 15222                            Attorneys for Wellmade Floor Coverings
     412.471.8815                                    International, Inc. and Costco Wholesale
     412.471.4094 (fax)                              Corporation

     Attorneys for Plaintiff Innovations4Flooring
     Holding, N.V.




     s/ Timothy S. DeJong
     Timothy S. DeJong, OSB No. 940662
     Email: tdejong@stollberne.com
     STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
     209 SW Oak Street, Suite 500
     Portland, OR 97204
     Telephone: (503) 227-1600

     John D. Haynes (admitted pro hac vice)
     Email: John.haynes@alston.com
     Shri Abhyankar (admitted pro hac vice)
     Email: Shri.abhyankar@alston.com
     ALSTON & BIRD LLP
     1201 W. Peachtree Street
     Atlanta, GA 30309
     Telephone: (404) 881-7000

     Attorneys for Intervenor Flooring Industries Ltd. SARL




Page 3 -   JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
